FoRd, Judge:
The proper basis for dutiable purposes of a certain die casting machine covered by the above appeal for a reappraisement is before the court for determination.
The parties hereto have entered into a stipulation of fact wherein it has been agreed as follows:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the respective parties hereto, subject to the approval of the Court, that:
1. The merchandise covered by this appeal to reappraisement consists of one (1) die casting machine which was exported from Italy on February 15,1964.
2. The die casting machine was entered subsequent to the effective date of the Customs Simplification Act of 1956 and is not identified in the final list proclaimed by the Secretary of the Treasury pursuant to said Customs Simplification Act, Treasury Decision 54521.
3. At the time of exportation to the United States of the die casting machine such or similar merchandise was freely sold, or in the absence of sales offered for sale, in the principal markets of the country of exportation in the usual wholesale quantities in the ordinary course of trade for exportation to the United States at a price of $32,634.90, net, packed.
*6794. The aboye entitled appeal may be submitted for decision on the foregoing stipulation.
Upon the record before the court, I find and hold that export value as that value is defined in section 402(b), Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, 91 Treas. Dec. 295, T.D. 54165, is the proper basis of value for the die casting machine in issue and that said value is $32,634.90, net packed.
Judgment Will be entered accordingly.